Order entered August 11, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00398-CV

                       FREDERICK E. MCDONALD, IV, Appellant

                                              V.

                             EMILY C. MCDONALD, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-07-09019

                                          ORDER
       We GRANT appellant’s August 6, 2015 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief by OCTOBER 23, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE